DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
The reference numeral 3b refers to an outwardly projecting overhang and 3c refers to a vertical outer wall (Para 36). However, para 33 as well as other paragraph presents 3c as a collecting channel. While it is acknowledged that the collecting channel is made of 3b and 3c, the collecting channel should have an unique reference number of its own while being referred to in the written specification and in drawings, since 3b, and 3c are already assigned to different structure of the container. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities:
Para 33 refers the collecting channel as 3c. However, 3c is used to refer to a vertical outer wall as supported by the drawings and para 36.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of OLSCHEWSKI (DE 29702706;  applicant provided) is considered to be the closest be the subject matter of claim 1. OLSCHEWSKI discloses a stackable container (1) comprising a base (2) and side walls (3) extending vertically upwards from the base and each having a lower end and an upper end, a plurality of continuous openings (11), which are distributed over the lower ends of the side wall contacting the base. 
However, OLSCHEWSKI does not discloses a collecting channel and how it engages with entire system as a whole, which allows the container to control the excess flow of water. Hence, it is acknowledged that, the prior art discloses the claim in part, however, does not discloses the claim as being obvious, as a whole. 
	Conclusion	
This application is in condition for allowance except for the following formal matters: 
The drawings and the specification contains informalities described above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIDUL ISLAM/Examiner, Art Unit 3736                     



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736